Citation Nr: 0627106	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unempoyability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active service from April 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted entitlement to service 
connection for PTSD and assigned a 50 percent rating.  In 
November 2001, the RO denied entitlement to TDIU.  This case 
has been transferred to the RO in Boise, Idaho.  This case 
was previously before the Board in July 2003, when it was 
remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming that his PTSD is more severe than the 
50 percent evaluation initially assigned.  In July 2006, 
additional evidence was received at the Board consisting of a 
report of a private psychologist, Dr. J. Phillips, who wrote 
that he had been treating the veteran since October 2005 for 
symptoms of PTSD through his Veterans Outreach Center.  This 
letter was received at the Board and has not been considered 
by the RO.  There has been no waiver received from the 
appellant of initial adjudication of this evidence by the RO.  
As such, this evidence must be returned to the RO for initial 
consideration.  38 C.F.R. § 20.1304; Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1229 
(Fed. Cir. 2003).  Further, it does not appear that records 
of the veteran's treatment from Dr. Phillips at the Veterans 
Outreach Center, which would be relevant to his claim for 
increased rating, are included in the claims file.  The 
Board cannot fairly evaluate the disability level for the 
veteran's PTSD without all the relevant records.  These 
should be obtained and associated with the claims file.  
Since the veteran's claim for TDIU is inextricably 
intertwined with his claim for increased rating for his 
service connected PTSD, both issues must be addressed 
together on remand.  

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance, obtain 
any records of the veteran's treatment 
from Dr. Phillips dating from October 2005 
to the present.  Associate these records 
with the claims file.  

2.  Send the veteran a full VCAA 
compliance letter.  

3.  Readjudicate the issues on appeal, to 
include any evidence added to the claims 
file since the prior adjudication.  If 
this results in less than a full grant of 
the benefits sought on appeal, the RO 
should prepare another Supplemental 
Statement of the Case.  Thereafter, this 
case should be forwarded to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



